Aulisi, J.
Appeal from a judgment of the County' Court of Chemung County, rendered November 21, 1968, convicting defendant on his plea of guilty of burglary in the third degree. Appellant contends that the record does not support a finding that his confession was voluntary; that the warnings required by Miranda v. Arizona (384 U. S. 436) were not properly given; that the determination of voluntariness by the Judge after the hearing pursuant to People v. Huntley (15 N Y 2d 72) Was insufficient; and that the sentence received was excessive. We find nothing in the record before us to merit sustaining these contentions. There is ample evidence, including defendant’s signed statements, to support the finding beyond a reasonable doubt that he was fully apprised of his rights. Judgment affirmed. Herlihy, P. J., Aulisi, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by Aulisi, J.